                     UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION

                                 No. 5:18-CR-519-D

UNITED STATES OF AMERICA                        )
                                                )
              v.                                )          ORDER
                                                )
DOMINIQUE WILLIAMS                              )


      Upon motion of the United States, it is hereby ORDERED Docket Entry

Number 21 be sealed until such time as requested to be unsealed by the United States

Attorney.

      It is FURTHER ORDERED that the Clerk provide a signed copy of the Order

to the United States Attorney=s Office.

       This ___ February 2019.
Dated: February 8, 2019

                                          ______________________________________
                                          _______________________________
                                          Robert T. Numbers, II
                                          ROBERT     T. Magistrate
                                          United States NUMBERS,      II
                                                                   Judge
                                          UNITED STATES MAGISTRATE JUDGE




                                            1

            Case 5:18-cr-00519-D Document 25 Filed 02/08/19 Page 1 of 1
